Exhibit NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. Original Issue Date:March 13, 2006 FORM OF SECOND AMENDED AND RESTATED VARIABLE RATE SECURED CONVERTIBLE DEBENTURE DUE JULY 2009 THIS SECOND AMENDED AND RESTATED VARIABLE RATE SECURED CONVERTIBLE DEBENTURE is one of a series of duly authorized and validly issued Secured Convertible Debentures of PacificNet Inc., a Delaware corporation, having its principal place of business at 23/F, Tower A, Timecourt, No.6 Shuguang Xili, Chaoyang District, Beijing, China 100028 (the “Company”), designated as its Second Amended and Restated Variable Rate Secured Convertible Debenture, due July 2009 (this debenture, the “Debenture” and collectively with the other such series of debentures, the “Debentures”). The obligations under this Debenture are secured by that certain Security Agreement, dated as of August 29, 2008, between the Company and , as agent (as the same may be amended from time to time, the “Security Agreement”).To secure the prompt and complete payment and performance in full of all of the obligations of the Company under this Debenture, the Company hereby grants, assigns, conveys, mortgages, pledges, hypothecates and transfers to the Holder a lien and continuing security interest in and upon all of its right, title and interest in, to and under all of the Collateral (as defined in the Security Agreement).Additional rights of the Holder are set forth in the Security Agreement. FOR VALUE RECEIVED, the Company promises to pay to . or its registered assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the principal sum of $ by July 15, 2009, or such earlier date as this Debenture is required or permitted to be repaid as provided hereunder (the “Maturity Date”), and to pay interest to the Holder on the aggregate unconverted and then outstanding principal amount of this Debenture in accordance with the provisions hereof.This Debenture is subject to the following additional provisions: Section 1.Definitions.For the purposes hereof, in addition to the terms defined elsewhere in this Debenture, (a)capitalized terms not otherwise defined herein shall have the meanings set forth in the Purchase Agreement and (b)the following terms shall have the following meanings: “2008 Settlement Agreement” means the Settlement and Release Agreement, dated as of August 29, 2008, by and among the Company and each of Iroquois Master Fund, Ltd., C.E.
